Name: 2008/155/EC: Commission Decision of 14 February 2008 establishing a list of embryo collection and production teams in third countries approved for imports of bovine embryos into the Community (notified under document number C(2008) 517) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  means of agricultural production;  natural and applied sciences;  health;  cooperation policy;  agricultural policy;  trade
 Date Published: 2008-02-23

 23.2.2008 EN Official Journal of the European Union L 50/51 COMMISSION DECISION of 14 February 2008 establishing a list of embryo collection and production teams in third countries approved for imports of bovine embryos into the Community (notified under document number C(2008) 517) (Text with EEA relevance) (2008/155/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8(1) thereof, Whereas: (1) Directive 89/556/EEC sets out the animal health conditions governing intra-Community trade in and importation from third countries of fresh and frozen embryos of domestic animals of the bovine species. (2) Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (2) provides that Member States are to import embryos from third countries only if they have been collected, processed and stored by embryo collection teams included in the lists in the Annex to that Decision. (3) Commission Decision 2006/168/EC of 4 January 2006 establishing the animal health and veterinary certification requirements for imports into the Community of bovine embryos and repealing Decision 2005/217/EC (3) provides that Member States are to authorise imports of embryos of domestic animals of the bovine species collected or produced in a third country listed in Annex I to that Decision by approved embryo collection or production teams listed in the Annex to Decision 92/452/EEC. (4) New Zealand has requested that one embryo collection team be deleted from the list in the Annex to Decision 92/452/EEC, as regards the entries for that third country. (5) Argentina, Australia, Canada, Switzerland and the United States have also requested that numerous amendments be made to the entries for those third countries in the list in the Annex to Decision 92/452/EEC, as regards certain embryo collection and production teams. They have also provided guarantees with regard to compliance with the appropriate rules set out in Directive 89/556/EEC for the teams to be added to that list. The embryo collection and production teams listed in the Annex to this Decision fulfil the conditions relating to the collection, processing, storage and transport of embryos set out in Directive 89/556/EEC. They have been approved by the competent authorities of those third countries as referred to in that Directive. (6) In the interest of clarity of Community legislation, Decision 92/452/EEC should be repealed and replaced by this Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorise imports of embryos of domestic animals of the bovine species from third countries only if they have been collected, processed and stored by an embryo collection team or an embryo production team included in the list in the Annex to this Decision. Article 2 Decision 92/452/EEC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 February 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (2) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2007/752/EC (OJ L 304, 22.11.2007, p. 36). (3) OJ L 57, 28.2.2006, p. 19. Decision as amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). ANNEX List of embryo collection and production teams in third countries approved for imports of bovine embryos into the Community ISO code Approval number Name and address Team veterinarian Collection team Production team ARGENTINA AR LE/UT/BE-14 S.I.R.B.O Saladillo Instituto de ReproducciÃ ³n Bovina Ruta 51 y 63 c.c. 54 (7260) Saladillo  Buenos Aires Dr. Alfredo Witt AR LE/UT/BE-29 C.I.B.B.I.A Centro Integral BahÃ ­a Blanca de InseminaciÃ ³n Artificial Viamonte 5 (8000) BahÃ ­a Blanca  Buenos Aires Dr. Omar Torquati AR LE/UT/BE-10 MUNAR Y ASOCIADOS Calle 54 NQ 797 (1900) La Plata  Buenos Aires Dr. Carlos Munar AR LE/UT/BE-27 DR. CRESPO GarrÃ © 880 (6455) Carlos Tejedor  Buenos Aires Dr. Pedro Crespo AR LE/UT/BE-31 CENTRO BIOTECNOLÃ GICO SANTA RITA Saladillo  Buenos Aires Dr. Carlos Hansen AR LE/UT/BE-33 CABANA LA ADRIANITA S.A. Ruta 6 y ruta 210 Alejandro Korn  Buenos Aires Dra. Adriana Debernardi AR LE/UT/BE-42 CENTRO ESTACIÃ N ZOOTÃ CNICA SANTA JULIA CÃ ³rdoba Dr. Leonel Alisio AR LE/UT/BE-43 CENTRO GENÃ TICO BOVINO EOLIA Marcos Paz  Buenos Aires Dr. Guillermo Brogliatti AR LE/UT/BE-44 CENTRO GENÃ TICO DEL LITORAL Margarita BelÃ ©n  Chaco Dr. Gustavo Balbin AR LE/UT/BE-45 CENTRO DE TRANSFERENCIA EMBRIONARIA SAN JOAQUÃ N Carmen de Areco  Buenos Aires Dr. Mariano Medina AR LE/UT/BE-46 CENTRO DE INSEMINACIÃ N ARTIFICIAL LA LILIA Colonia Aldao  Santa Fe Dr. Fabian Barberis AR LE/UT/BE-51 Dres. J. INDA Y J. TEGLI Union  San LuÃ ­s Dr. J. Tegli & Dr. J. Inda AR LE/UT/BE-52 IRAC  BIOGEN CÃ ³rdoba Dr. Gabriel Bo Dr. H. Tribulo AR LE/UT/BE-53 UNIDAD MOVIL DE TRANSFERENCIAS DE EMBRIONES CABA Carhue  Buenos Aires Dr. Juan Martin Narbaitz AR LE/UT/BE-54 CENTRO DE TRANSFERENCIAS EMBRIONARIAS CABAÃ A LA CAPILLITA Corrientes Dr. Agustin Arreseigor AR LE/UT/BE-56 CENTRO DE TRANSFERENCIAS EMBRIONARIAS EL QUEBRACHO Reconquista  Santa Fe Dr. Mauro E. Venturini AR LE/UT/BE-57 CENTRO DE TRANSFERENCIAS EMBRIONARIAS MARIO ANDRES NIGRO La Plata  Buenos Aires Dr. Mario Andres Nigro AR LE/UT/BE-58 CENTRO DE TRANSFERENCIAS EMBRIONARIAS GENETICA CHIVILCOY Chivilcoy  Buenos Aires Dr. Ruben Osvaldo Chilan AR LE/UT/BE-60 CENTRO DE TRANSFERENCIA EMBRIONARIA C.I.A.T.E.B. Rio Cuarto  CÃ ³rdoba Dr. Ariel Doso AR LE/UT/BE-61 CENTRO DE TRANSFERENCIA VALDES & LAURENTI S.H. CapitÃ ¡n Sarmiento  Buenos Aires Dr. Ariel M. Valdes AR LE/UT/BE-62 CENTRO DE TRANSFERENCIA EMBRIONARIA MARCELO F. MIRANDA Capital Federal Dr. Marcelo F. Miranda AR LE/UT/BE-63 CENTRO DE TRANSFERENCIA EMBRIONARIA SYNCHROPAMPA S.R.L. Santa Rosa  La Pampa Dr. Jose Luis Franco AR LE/UT/BE-64 DR. CESAR J. ARESEIGOR Corrientes Dr. Cesar J. Areseigor AR LE/UT/BE-65 UNIDAD MOVIL DE TRANSFERENCIA EMBRIONARIA RICARDO ALBERTO VAUTIER Corrientes Dr. Ricardo Alberto Vautier AR LE/UT/BE-66 CENTRO DE TRANSFERENCIA EMBRIONARIA SOLUCIONES REPRODUCTIVAS INTEGRALES LA RESERVA Coronel Dorrego  Buenos Aires Dr. Silvio Mariano Castro AR LE/UT/BE-67 CENTRO DE TRANSFERENCIA EMBRIONARIA SANTA RITA Corrientes Dr. Gabriel Bo AR LE/UT/BE-71 CENTRO DE TRANSFERENCIA EMBRIONARIA EL BAGUAL Presidente Irigoyen-Formosa Dr. Ricardo Alberto Vautier AR LE/UT/BE-74 ASOCIACIÃ N CIVIL DE GENETICALECHERA ACSAGEN Rafaela  Santa FE Dr. MartÃ ­n Maciel AUSTRALIA AU ETV0001 Australian Animal Genetics 26 Caraar Creek Lane Mornington, VIC 3931 Dr. Robert Pashen AU ETV0004 Bass Valley Embryo Services 6390 Sth Gippsland Hwy Loch, VIC 3945 Dr. David Morris AU ETV0006 WR Tindal Embryo Transfer Service 109 Albury Street Holbrook NSW 2644 Dr. Rick Tindal AU ETV0007 Total Livestock Genetics PO Box 105 Campertown, VIC 3260 Dr. Shane Ashworth CANADA CA E022 Clinique VÃ ©tÃ ©rinaire Bon Conseil 324 Notre Dame Notre-Dame du Bon-Conseil QuÃ ©bec, J0C 1A0 Dr. RenÃ © Bergeron CA E71 Gencor RR 5 Guelph, Ontario N1H 6J2 Dr. Ken Christie Dr. Everett Hall CA E505 Bova Tech Livestock Ltd Box 5 Shaughnessy, Alberta T0K 2A0 Dr. Murray Jacobson CA E546 Emtech Genetics Ltd 5758  203rd Street Langley, British Columbia V3A 1W3 Dr. Gordon K. McDonald CA E546 Emtech Genetics Ltd PO Box 148 Hague, Saskatchewan S0K 1X0 Dr. Doug Bienia CA E549 E549 (IVF) Abbotsford Veterinary Clinic Ltd PO Box 524 Unit 200-33648 McDougall Avenue Abbotsford, British Columbia V2S 1W2 Dr. Rich Vanderwal Dr. Martin Darrow CA E581 RR 3 Owen Sound, Ontario N4K 5N5 Dr. Everett Hall CA E586 12700 Hwy 12 Port Perry, Ontario L9L 1A2 Dr. Roger Holtby CA E593 Davis-Rairdan Embryo Transplant Ltd PO Box 590, Crossfield Alberta T0M 0S0 Dr. Roger Davis Dr. Andres Arteaga CA E607 Mill Bay Veterinary Hospital Ltd 840 Delaune Road PO Box 128 Mill Bay, British Columbia VOR 2P0 Dr. Chris Urquhart CA E646 Ontario Embryo Transfer Service R.R. 1, 5348 Wellington Road 25 Terra Cotta Ontario L0P 1N0 Dr. Milford Wain CA E651 West Prince Veterinary Service PO Box 39 OLeary, Prince Edward Island C0B 1V0 Dr. Gary Morgan CA E652 Trans Tech Genetics Ltd PO Box 8265 Saskatoon, Saskatchewan S7K 6C5 Dr. Vlad Pawlyshyn CA E660 E660 (FIV) Clinique vÃ ©tÃ ©rinaire Coaticook 490, rue Main Ouest Coaticook, QuÃ ©bec J1A 2S8 Dr. Pierre Brassard CA E661 E661 (FIV) Clinique VÃ ©tÃ ©rinaire  Saint-Louis Embrvobec 84 Principale, Saint-Louis de Gonzague, QuÃ ©bec J0S 1TO Dr. Roger SauvÃ © Dr. Guy Massicotte CA E678 Sundown Livestock Transplants Ltd PO Box 1582 Didsbury, Alberta, T0M 0W0 Dr. Don Miller CA E715 HÃ ´pital vÃ ©tÃ ©rinaire Ste-Odile Enr 718, montÃ ©e Ste-Odile Rimouski, QuÃ ©bec G5L 7B5 Dr. RenÃ © LArrivÃ ©e CA E728 Central Canadian Genetics Ltd 202 Dufferin Ave. Selkirk, Manitoba R1A 1B9 Dr. Jack Reeb CA E733 E733 (FIV) LAlliance Boviteq Inc 19320 Grand rang Saint-FranÃ §ois Saint-Hyacinthe, QuÃ ©bec J2T 5H1 Dr. Daniel Bousquet CA E764 E764 (FIV) Alta Embryo Group Inc 253147 Unit A, Bearspaw Road Calgary, Alberta T3L 2P5 Dr. Rod J. McAllister Dr. Robert E. Janzen CA E817 Clinique VÃ ©tÃ ©rinaire Ormstown Enr 15, rue Gale Ormstown, QuÃ ©bec J0S 1K0 Dr. Mario Lefort CA E827 E827 (FIV) Landry et Houde MÃ ©decins VÃ ©tÃ ©rinaires 216 rue Campagna Victoriaville, QuÃ ©bec G6P 6A2 Dr. Richard Landry Dr. Raymond Houde CA E866 Clinique VÃ ©tÃ ©rinaire Saint-Alexis 3 rue Landry Saint-Alexis de Montcalm, QuÃ ©bec J0K 1T0 Dr. Jacques Cloutier CA E876 22 rue Principale Plaisance QuÃ ©bec J0V 1S0 Dr. Pierre Thibaudeau CA E885 Livestock Reproductive Technologies Inc. 315 Silverthorn Way N.W Calgary, Alberta T3B 4E8 Dr. Martin Wenkoff CA E896 Clinique vÃ ©tÃ ©rinaire de Granby 576, rue Dufferin Granby, QuÃ ©bec J2G 8C9 Dr. AndrÃ © Vigneault CA E915 Clinique vÃ ©tÃ ©rinaire Saint-Vallier 440, MontÃ ©e de la Station Saint-Vallier, QuÃ ©bec G0R 4J0 Dr. Albiny Corriveau CA E933 E933 (FIV) E.T.E. Inc. 3700 Boulevard de la ChaudiÃ ¨re Suite 100 Ste Foy, QuÃ ©bec G1X 4B7 Dr. Louis Picard Dr. Marc Dery Dr. Pierre Clavel CA E953 Bovex Canada Corp. 84 Hilldale Crescent Guelph, Ontario N1G 4B6 Dr. Louie Nechala CA E961 Bay of Quinte Veterinary Services R.R.5 Belleville, Ontario K8N 4Z5 Dr. Ron Herron CA E1006 Clinique vÃ ©tÃ ©rinaire RiviÃ ¨re-du-Loup 205, rue Lafontaine RiviÃ ¨re-du-Loup, QuÃ ©bec G5R 3A6 Dr. Jean-RenÃ © Paquin CA E1027 E1027 (FIV) Landry et Houde MÃ ©decins VÃ ©tÃ ©rinaires 216 rue Campagna Victoriaville, QuÃ ©bec G6P 6A2 Dr. Raymond Houde CA E1033 Les transferts dEmbryons de lEst 183 rue Ste-Anne Rimouski, QuÃ ©bec G5L 4H2 Dr. Barbara St-Pierre CA E1044 Kensington Veterinary Clinic Ltd PO Box 10 Kensington, Prince Edward Island C0B 1M0 Dr. Melvin Crane CA E1113 Martime Genetics Ltd 19 Robin Road R.R. 2 Truro, Nova Scotia, B2N 5B1 Dr. Errol William Semple CA E1142 Trans-Bio GÃ ©nÃ ©tique Inc. 2145, rang Saint-Edouard St-Liboire, QuÃ ©bec J0H 1R0 Dr. Raynald Dupras CA E1159 Clinique vÃ ©tÃ ©rinaire de Saint-Georges 555, rue 130iÃ ¨me Est Saint-Georges de Beauce, QuÃ ©bec G5Y 2T4 Dr. Michel Donnelly CA E1160 Clinique vÃ ©tÃ ©rinaire Sagamie Enr 741, Chemin du Pont TachÃ © Nord Alma, QuÃ ©bec G8B 5B7 Dr. Maxime Dessureault CA E1199 Clinique VÃ ©tÃ ©rinaire St-ArsÃ ¨ne Enr St. ArsÃ ¨ne, QuÃ ©bec G0L 2K0 Dr. Leopold SenÃ ©chal CA E1241 Centre de production dembryons Damythier 281, rang 5 St-Liguori, QuÃ ©bec J0K 2X0 Dr. Luc Besner CA E1266 Embryo Genetics Ltd PO Box 745 333 Mountain St. South Morden, Manitoba R6M 1A7 Dr. David Hamilton CA E1368 E1368 (FIV) Maple Hill Embryo Transfer 506 Princess Street Woodstock, Ontario N4S 4G9 Dr. Brian Hill CA E1375 Clinique VÃ ©tÃ ©rinaire Frampton Enr 112 rue Audet Frampton, QuÃ ©bec G0R 1M0 Dr. Clermont Roy CA E1479 Embrun Veterinary Clinic 1753 Route 900 St-Albert Ontario K0A 3C0 Dr. Luc Besner CA E1551 Nova Scotia Animal Breeders Co-op. 288 Hawthorne St. Antigonish, Nova Scotia, B2T 1B8 Dr. Darryl P. Ward CA E1567 E1567 (IVF) IND Lifetech Inc. 1629 Fosters Way Delta, British Columbia V3M 6S7 Dr. Richard RÃ ©millard CA E1624 Central Veterinary Clinic 4102-64 St. Southwest Industrial Park Ponoka, Alberta T4J 1J8 Dr. Bruce Wine CA E1665 Bow Valley Embryo Transfer Ltd PO Box 1239 Brooks, Alberta T1R 1C1 Dr. Rob Stables SWITZERLAND CH CH-ET-1131 Swissgenetics Embryoproduktion CH-5243 MÃ ¼lligen Dr. Rainer Saner CH CH-ET-1132 Tierarztpraxis, Embryotransfer Gabathuler Markus Plattastutzweg 14 CH-9476 Fontnas Dr. Fritz Reich Dr. Andreas FlÃ ¼kiger CH CH-ET-1133 Embryotransfer Dr. Pokorny Reinhold Breitestrasse 31 CH-3213 KleinbÃ ¶singen Dr. Eli Schipper Dr. Norbert StaÃ ¼ber ISRAEL IL HU1 Israel Cattle Breeders Association 25, Arlozorov St Tel. Aviv 62488 Dr. Haim Shturman NEW ZELAND NZ NZEB02 Animal Breeding Services Ltd Kihikihi ET Centre 3680 State Highway 3, RD 2 Hamilton Dr. John David Hepburn UNITED STATES US 99MI105 E4 Northstar Select Sires 2471 4th ST Shelbyville, MI 49344 Dr. Jeffrey Adams US 94VT065 E524 Connvet RR. 2, Box 242 Chester, VT Dr. Roy Homan US 96VA091 E530 Blue Ridge Embryos 364 Jennelle RD Blacksburg, VA Dr. Anne B. Kulp US 91TN006 E538 Harrogate Genetics 6664 Cumberland Gap PKWY Harrogate, TN 37752 Dr. Edwin Robertson US 91TN007 E538 Harrogate Genetics 6664 Cumberland Gap PKWY Harrogate, TN 37752 Dr. Sam Edwards US 91IA029 E544 Westwood Embryo Services 1760 Dakota AVE Waverly, IA 50677 Dr. James West US 91WI039 E547 Paradocs Embryo Transfer, INC 121 Packerland DR Green Bay, WI 54303 Dr. Scott Armbrust US 91TX050 E548 Buzzard Hollow Ranch 500 Coates RD, Granbury, TX 67048 Dr. Brad Stroud US 91PA043 E560 Penn England Embryo Transfer RD 1, Box 151A Williamsburg, PA 16693 Dr. Barry England US 94OH071 E563 Moulton Embryos 14318 Moulton-HUF. Amanda RD Wapakoneta, OH 45895 Dr. Virgil J. Brown US 94OH068 E565 Midwest Genetics 3883 Klondike RD Delaware, OH 43015 Dr. Tye J. Henschen US 91NY023 E582 Delaware Valley Veterinary Services Andes Star RT, Box 259 Delhi, NY 13753 Dr. Brad Pedersen US 91MN046 E594 Future Genetics Embryo Transfer Service 19968 County RD 20 Lewiston, MN 55952 Dr. Clair D. Sauer US 93WA061 E600 Mount Baker Veterinary and Embryo Transfer Services 9320 Weidkamp RD Lynden, WA 98264 Dr. Blake Bostrum US 96IA086 E608 Trans Ova Genetics 2938 380th ST Sioux Centre, IA 51520 Dr. Paul Vanroekel Dr. Daryl Funk Dr. Julie Koster US 91IA016 E608 91IA016 (FIV) Trans Ova Genetics 2938 380th ST Sioux Centre, IA 51520 Dr. David Faber US 05IA120 E608 05IA120 (FIV) Trans Ova Genetics 2938 380th ST Sioux Centre, IA 51250 Dr. Jon Schmidt US 06MT122 E608 Trans Ova Genetics 9033 Walker RD Belgrade, MT 59714 Dr. Jon Schmidt US 98KY101 E625 Kentucky-Bluegrass Genetics 4486 Jackson RD Eminence, KY 40019 Dr. Cheryl Feddern Nelson US 92WI057 E631 VRS INC 3559 Pioneer RD Verona, WI 53593 Dr. Robert Rowe US 94MI074 E636 GGS Genetics 1200 Stillman RD Mason, MI 48854 Dr. John D. Gunther US 97TX095 E640 Bova Gen 414 Pioneer RD Seguin, TX Dr. Boyd Bien US 91IL002 E648 North Central Embryo W 6070 Advance RD Monroe, WI 53566 Dr. Lawrence W. Strelow US 91WI045 E655 Sunshine Genetics, INC W7782, Hwy 12 Whitewater, WI 53190 Dr. Chris Keim Dr. Dan Hornickel US 95PA082 E664 Van Dyke Veterinary Clinic 4994 Sandy Lake Greenville RD Sandy Lake, PA 16145 Dr. Todd Van Dyke US 91CA035 E689 RuAnn Dairy 7285 W Davis AVE Riverdale, CA 93656 Dr. Kenneth Halback US 91CA040 E692 Webb ET Services West 1319 Prairie Flower RD Turlock, CA 95480 Dr. James Webb US 05NC114 E705 Kingsmill Farm II 5914 Kemp RD Durham, NC 27703 Dr. Samuel P. Galphin US 05NC117 E705 S. Galphin Services 6509 Saddle Path Circle Raleigh, NC 27606 Dr. Samuel P. Galphin US 91NY013 E706 Reproductive Solutions 346 County Route 3 Ancramdale, NY 12503 Dr. Mark E. Henderson US 91WI015 E722 Malin Embryo Transfer 999 B West Main ST Waupun, WI 53963 Dr. Stephen Malin US 98OR099 E723 Paradise West Embryo Transfer Service 241 S. Main, PO Box 69 Banks, OR 97106 Dr. Steve Vredenburg US 91WI033 E725 Midwest Embryo Transfer Service 1299 South Shore DR Amery, WI 54001 Dr. David B. Duxbury US 91KS028 E726 Sun Valley Embryo Transfer, PA 3104 West Pleasant Hill RD Salina, KS 67401 Dr. Glenn Engelland US 94IN067 E739 Embryo Transfer Services 4958 US 35N Richmond, IN 47374 Dr. A. R. Dalessandro US 92MD058 E745 Catoctin Embryo Transfer 4339 Ridge RD Mt. Airy, MD 21771 Dr. William. L. Graves US 92MN048 E754 Portland Prairie Embryo Services 11636 Snake Point DR Caledonia, MN 55921 Dr. Charles D. Wray US 92MD059 E755 New Vision Transplants 456 Springs RD Grantsville, MD Dr. Ronald M. Kling US 91PA026 E768 Cornerstone Genetics 1489 Grandview RD Mt Joy, PA 17552 Dr. Larry Kennel US 91WI010 E778 River Valley Veterinary Clinic E5721 CTH B Plain, WI 53577 Dr. John Schneller US 91WI011 E778 River Valley Veterinary Clinic E5721 CTH B Plain, WI 53577 Dr. Mike Kieler US 92VA055 E794 2420, Grace Chapel RD Harrisonburg, VA 22801 Dr. Randall Hinshaw US 92VA056 E794 2420, Grace Chapel RD Harrisonburg, VA 22801 Dr. Sarah S. Whitman US 04TN113 E795 Large Animal Services Embryo Transfer Center 272 Bowers RD Greeneville, TN 37743 Dr. Mitchell L. Parks US 92NY057 E808 Impatiens Embryo Transfer 719 County HWY 18 South New Berlin, NY 13843 Dr. Pamela Powers US 91ME001 E812 New England Genetics RR1, Box 2630 Turner, ME Dr. Richard Whitaker US 94IL070 E814 Huels Embryo Transfer Service RR2 Box 95A Altamount, IL 62411 Dr. Stanley F. Huels US 93NC061 E880 Jafral Holsteins Rt 1, Box 518 Hamptonville, NC 27020 Dr. Michael E. Whicker US 91WI047 E840 Buchner Embryo Transfer Services 1725 Asplund CT Bloomer, WI Dr. Eugene Buchner US 05GA115 E835 Bickett Genetics 455 Brotherton LN Chickamauga, GA 30707 Dr. Todd J. Bickett US 93WI060 E857 Emquest Embryo Transfer Service 2400 Eastern AVE Plymouth, WI 53073 Dr. Byron W. Williams US 06UT122 E870 Canyon Breeze Genetics 327 W 800 N Minersville, UT 84752 Dr. John M. Conrad US 99TX104 E874 Ultimate Genetics/Camp Cooley, Rt 3, Box 745 Franklin, TX 77856 Dr. Joe Oden Dr. Dan Miller US 96TX088 E928 Ultimate Genetics/Normangee 41402 OSR Normangee, TX 77871 Dr. Joe Oden Dr. Dan Miller US 91TX012 E948 Veterinary Reproductive Services 8225 FM 471 South Castroville, TX 78009 Dr. Sam Castleberry US 03FL101 E948 Sacramento Farms 104 Crandon BLVD, Suite 420 Key Biscayne, FL 33149 Dr. Richard Castleberry US 96CO084 E964 Genetics West 17890 Weld County RD 5 Berthoud, CO 80513 Dr. Thomas L. Rea US 91PA022 E996 Next Generation ET 3162 Oregon Pike Leola, PA 17540 Dr. Allen Rushmer US 91WI038 E1053 Segga E.T., S.C., 306 S Pine ST Weyauwega, WI 54983 Dr. Scott Allenstein US 97MT094 E1060 Reyher Embryonics 7195 Thorpe RD Belgrade, MT 59714 Dr. Darrel DeGrofft US 96OR085 E1090 Precision Embryonics, INC 11380 Little River RD Glide, OR 97443 Dr. Gregory J.K. Garcia US 02CA005 E1090 Rocking S Ranch 2400 Los Ceretos RD La Grange, CA 95329 Dr. Greg Garcia US 96WI093 E1093 Wittenberg Embryo Transfer 102 E Vinal ST Wittenberg, WI 54499 Dr. John Prososki US 02ID106 E1107 Western Genetics, INC 2875 E 3000 N Sugar City, ID 83448 Dr. Galen B. Lusk US 06OR125 E1107 Sutton Creek Cattle Company 39172 Old Hwy 30 Baker City, OR 97814 Dr. Galen B. Lusk US 93MD062 E1139 Mid Maryland Dairy Veterinarian 11349 Robinwood DR Hagerstown, MD 21740 Dr. John Heizer Dr. Matthew E. Iager US 93MD063 E1139 Mid Maryland Dairy Associates 11349 Robinwood DR Hagerstown, MD 21740 Dr. Tom Mercuro US 06OK124 E1181 Reproduction Enterprises 908 N Prairie RD Stillwater, OK 74075 Dr. Gregor Morgan US 98OH102 E1260 Wellington Veterinary Clinic PO Box 387. 48015 S.R.18 Wellington, OH 44090 Dr. Imre Orosz US 98MD100 E1284 Chestertown Animal Hospital 10530 Augustine Herman HWY Chestertown, MD 21620 Dr. Gary R. Hash US 97TN098 E1326 Young Embry Transfer 53 Blue Springs LN Hillsboro, TN 37342 Dr. Christy Young US 02CA106 E752 Lander Veterinary Clinic 2930 Lande Ave. Turlock, CA 95380 Dr. Larry Lanzon US 02TX107 E1482 OvaGenix, 4700 Elmo Weedon RD #103 Collage Station, TX 77845 Dr. Stacy Smitherman US 06TX126 E1482 Smith Genetics 1316 PR 2231 Giddings, TX 78942 Dr. Gary Moore US 05WI116 E1554 Reprovider, LLC 2007 Excalibur DR Janesville, WI 53546 Dr. Rick Faber US 06VA127 E1592 Patrick Comyn 110 South Main ST Madison, VA 22727 Dr. Patrick Comyn US 06OH121 E1612 Nathan Steiner 10369 Fulton RD Marshalville, OH 44645 Dr. Nathan Steiner US 05IA119 E1685 Westwood Embryo Services Inc 1760 Dakota AVE Waverly, IA 50677 Dr. Justin Helgerson US 04KY110 E625 Lutz Brookview Farm 4475 Fairfield RD, Box 74 Fairfield, KY 40020 Dr. Cheryl Nelson US 04WI109 E1257 Beck Embryo Transfer, LLC S 448 Nilsestuen RD Cashton, WI 54619 Dr. Brent Beck US 06IA128 E1717 Westwood Embryo Services INC 1760 Dakota AVE Waverly, IA 50677 Dr. Mike Pugh US 06ID129 E1327 Countryside Veterinary Clinic 2724E 700 N St. Anthony, ID 83445 Dr. Richard Geary US 07CA133 E1664 RuAnn Dairy 7285 W Davis AVE Riverdale, CA 93656 Dr. Alvaro MagalhÃ £es US 07ID134 E1127 Pat Richards, DVM 1215E 200S Bliss, ID 83314 Dr. Pat Richards US 07MO131 E608 Trans Ova Genetics 12425 LIV 224 Chillicothe, MO 64601 Dr. Tim Reimer US 07TX130 E640 K Bar C Ranch 3424 FR 2095 Cameron, TX 76520 Dr. Boyd Bien US 03TX112 E928 Diamond A Ranch, RT. 1, Box 35C, Dime Box, TX 77853 Dr. John Shull US 07NC132 E705 Castalia Cattle Company, 960 Collins Mill RD Castalia, NC 27816 Dr. Samuel P. Galphin US 07WI133 E803 Roberts Veterinary Service, 108 W Main ST Roberts, WI 54023 Dr. Marvin J. Johnson US 07IA135 E1685 PVC Embryo Services 110 Hyman DR Postville, IA 52162 Dr. Justin Helgerson US 07-WI-136 E1682 The Practice Veterinary Service, LLC 5752 CTY TRK M Junction City, WI 54443 Dr. Matthew Dorshorst US 07-OH-137 E1662 Eastern Ohio Embryo & Herd Health Services 44720 CR 55 Coshocton, OH 43812 Dr. Rob Stout